On Appellee’s Motion for Rehearing PER CURIAM. This matter coming on for hearing on ap-pellee’s motion for rehearing and the briefs supporting and opposing the same, and the appeal having been considered as if on rehearing, and now so considered, and the Court being well and sufficiently advised in the premises, Mr. Justice LUJAN, Mr. Justice COMPTON and Mr. Justice COORS agreeing, is convinced that the opinion of the Court heretofore filed herein on May 6, 1953, is erroneous in reversing the judgment reviewed instead of affirming the same; Now, therefore, it is ordered that the motion for rehearing be and the same is hereby formally granted; and It is further ordered that pages numbered 10, 11 and 12 of said opinion heretofore filed herein be and they are hereby withdrawn, and that pages 10, 11, and 12 be and they are hereby substituted therefor. It is so ordered.